Citation Nr: 1326681	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1966 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran contends in a March 2012 substantive appeal that service-connected PTSD prevents renders him unemployable.  The Board finds that the claim for a TDIU has been raised in the context of the claim for an increased rating claim.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.  

The Veteran was scheduled for a Travel Board hearing in March 2012, but withdrew his hearing request in a March 2012 correspondence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO did not provide the Veteran with VCAA notice addressing his initial claim for service connection for PTSD, and while service connection PTSD was granted in this case, the Veteran was not provided notice addressing the appeal for an increased rating.  Thus, the Board finds that a remand for VCAA notice to address the claim for a higher initial rating is necessary.

The record shows that the Veteran is in receipt of Social Security Administration (SSA) benefits; however, SSA medical records have not been associated with the claims file.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits).  Thus, the Board finds that a remand for medical records held by SSA is necessary.

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice, 22 Vet. App. at 447.  The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with his PTSD claim.  In the March 2013 VA Form 9 he indicated that he was not able to keep a job.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Board is remanding the appeal for a TDIU to the RO for proper VCAA notice and adjudication.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), which addresses the Veteran's claim for a higher initial rating for PTSD and for a TDIU. 

2.  The RO/AMC should request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

3.  After all development has been completed, the RO/AMC should review the appeal for a higher initial rating for PTSD again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

4.  The RO/AMC should conduct any necessary development and adjudicate the issue of entitlement to a TDIU.  Notice of the TDIU determination and appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the TDIU issue be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


